DETAILED ACTION
Response to Amendment
The amendment was received 9/28/20. Claims 1-3 and 5-9 are pending.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 







(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 







Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.











This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“storage that stores… 
a detector that detects…
an extractor that extracts....and
“a converter that converts”
a position specifier that specifies” 
				in claim 1.

 “a data updater that deletes…registers” in claims 6 and 7.
“a generator…generating” in claim 8.

“storage that stores…
a detector that detects…
an extractor that extracts…and
a converter that converts…
a position specifier that specifies” in claim 9.










If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.












Additionally, this application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“a receiver that receives…from an onboard device” in claim 1.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. 
Accordingly:



Claim 1, line 4’s “registration” (i.e., the act of registering) finds antecedent basis to claim 1, line 2’s “stores” to one of ordinary skill in the art of recording given applicant’s disclosure.
The claimed “when” (as in “storage that stores therein, imaging positional information indicating a position at time when a captured image for registration is taken in advance” in claim 1, lines 2-4) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein definitions 3-7 are consistent with applicant’s disclosure:
when
conjunction
3	at what time:
to know when to be silent.
4	at the time or in the event that:
when we were young; when the noise stops.
5	at any time; whenever:
He is impatient when he is kept waiting.
6	upon or after which; and then:
We had just fallen asleep when the bell rang.
7	while on the contrary; considering that; whereas:
Why are you here when you should be in school?









The claimed “registration” (as in “storage that stores therein, imaging positional information indicating a position …for registration” in claim 1, line 3) is interpreted in light of applicant’s disclosure and definition thereof:
registration, noun
1	the act of registering.
2	an instance of this.
3	an entry in a register.
4	the group or number registered.


BRITISH DICTIONARY DEFINITIONS FOR REGISTRATION
registration
noun
1	a	the act of registering or state of being registered
b	(as modifier) a registration number
2	an entry in a register

wherein “register” is defined, wherein definitions 1,2,3,5,14,19,24,28 and 29  (emphasis 

added to definitions 1,2 and 3: “record”) and definitions 1,2,4,6,10,11,12,14,and 16 of 

the British dictionary are consistent with the disclosure:






















noun
1	a book in which records of acts, events, names, etc., are kept.
2	a list or record of such acts, events, etc.
3	an entry in such a book, record, or list.
4	an official document issued to a merchant ship as evidence of its nationality.
5	registration or registry.
6	a mechanical device by which certain data are automatically recorded.
7	cash register.
8	Music.
a	the compass or range of a voice or an instrument.
b	a part of this range produced in the same way and having the same quality:
the head register; the upper register of the clarinet.
(in an organ) a stop.
9	a device for controlling the flow of warmed air or the like through an opening, as from a duct to an interior, composed of a number of narrow, parallel blades, usually behind a grating, that may be adjusted so as to overlap and close the opening.
10	Photography. proper relationship between two plane surfaces in photography, as corresponding plates in photoengraving.
11	Printing.
a	a precise adjustment or correspondence, as of lines, columns, etc., especially on the two sides of a leaf.
b	correct relation or exact superimposition, as of colors in color printing.
12	a bookmark, especially a ribbon attached to the spine of a book.
13	Linguistics. a variety of language typically used in a specific type of communicative setting:
an informal register; the register of scientific discourse.
14	Computers. a high-speed storage location in the CPU, used to store a related string of bits, as a word or phrase.

verb (used with object)
15	to enter or cause to be entered formally in a register.
16	to cause (mail) to be recorded upon delivery to a post office for safeguarding against loss, theft, damage, etc., during transmission.
17	to enroll (a student, voter, etc.) in a school or course of study, on the voting rolls, etc.
18	to indicate by a record, as instruments do:
The thermometer registered 102 degrees today.
19	to indicate or show, as on a scale.






verb (used without object)
24	to enter one's name or cause it to be entered in a register; enroll:
to register at a motel.
25	to apply for and obtain inclusion of one's name on the list of voters.
26	to enroll in a school or course of study:
I've registered for three English classes.
27	Printing. to be in register.
28	to show:
A broad smile registered on his face.
29	to have some effect; make some impression:
My plea didn't register on him at all.



































register
noun
1	an official or formal list recording names, events, or transactions
2	the book in which such a list is written
3	an entry in such a list
4	a recording device that accumulates data, totals sums of money, etc:
a cash register
5	a movable plate that controls the flow of air into a furnace, chimney, room, etc
6	computing one of a set of word-sized locations in the central processing unit in which items of data are placed temporarily before they are operated on by program instructions
7	music
a	the timbre characteristic of a certain manner of voice production: See head voice, chest voice
b	any of the stops on an organ as classified in respect of its tonal quality: 
the flute register
8	printing
a	the correct alignment of the separate plates in colour printing
b	the exact correspondence of lines of type, columns, etc, on the two sides of a printed sheet of paper
9	a form of a language associated with a particular social situation or subject matter, such as obscene slang, legal language, or journalese
10	the act or an instance of registering

verb
11	(tr) to enter or cause someone to enter (an event, person's name, ownership, etc) on a register; formally record
12	to show or be shown on a scale or other measuring instrument:
the current didn't register on the meter
13	to show or be shown in a person's face, bearing, etc:
his face registered surprise
14	(intr) to have an effect; make an impression:
the news of her uncle's death just did not register
15	to send (a letter, package, etc) by registered post
16	(tr) printing to adjust (a printing press, forme, etc) to ensure that the printed matter is in register




The claimed “on” (as in “storage that stores therein….identification information on a landmark set” in claim 1, lines 2-6) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein definition 1,2 and 4  (emphasis added to definition 4: “in connection”) are consistent with the disclosure (other definitions of “on”, not listed in this Office action, are equally applicable):
on
preposition

1	so as to be or remain supported by or suspended from:
Put your package down on the table; Hang your coat on the hook.
2	so as to be attached to or unified with:
Hang the picture on the wall. Paste the label on the package.
3	so as to be a covering or wrapping for:
Put the blanket on the baby. 
Put aluminum foil on the lamb chops before freezing them.
4	in connection, association, or cooperation with; as a part or element of:
to serve on a jury.

	










The claimed “serving” (as in “identification information on a landmark set serving as a combination of a plurality of landmarks displayed in the captured image for registration” in claim 1, lines 6,7) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com:
serving
noun
1	the act of a person or thing that serves.

wherein “serve” is defined such that definitions 5 (focused on “be of use”) and 7 

as consistent with the disclosure:

serve
verb (used without object), served, serv·ing.
1	to act as a servant.
2	to wait on table, as a waiter.
3	to offer or have a meal or refreshments available, as for patrons or guests:
Come early, we're serving at six.
4	to offer or distribute a portion or portions of food or a beverage, as a host or hostess:
It was her turn to serve at the faculty tea.
5	to render assistance; be of use; help.
6	to go through a term of service, do duty as a soldier, sailor, senator, juror, etc.
7	to have definite use:
This cup will serve as a sugar bowl.








The claimed “as” (as for example in “identification information on a landmark set serving as a combination of a plurality of landmarks displayed in the captured image for registration” in claim 1, lines 4,5) is interpreted in light of applicant’s disclosure:
[0049] The landmark set number is identification information for identifying a landmark set.  The landmark set is a combination of a plurality of landmarks displayed in the captured image for registration taken at a certain position.  A record in the landmark DB 201 illustrated in FIG. 6 is identified by the imaging positional information or the landmark set number.

 and definition thereof via Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR AS (1 OF 5)
as1
preposition
11	in the role of; being: as his friend, I am probably biased

wherein “be” is defined via definition 4, emphasis added to “used as a linking verb between the subject of a sentence and its…adjective complement”:
BRITISH DICTIONARY DEFINITIONS FOR BEING (5 OF 6)
be1
verb present singular 1st person am; 2nd person are; 3rd person is; present plural are; past singular 1st person was; 2nd person were; 3rd person was; past plural were; present participle being or past participle been (intr)

4	(copula) used as a linking verb between the subject of a sentence and its noun or adjective complement or complementing phrase. In this case be expresses the relationship of either essential or incidental equivalence or identity (John is a man; John is a musician) or specifies an essential or incidental attribute (honey is sweet; Susan is angry). It is also used with an adverbial complement to indicate a relationship of location in space or time (Bill is at the office; the dance is on Saturday)

Thus “as” is used as a linking verb (“as” means “be”, a linking verb) between the subject (“identification information on a landmark set”) of a sentence and its adjective complement (“a combination of a plurality of landmarks displayed in the captured image for registration”). Thus, the claimed “combination” is an adjective describing the noun, “information”.
The claimed “conversion” (as in “the imaging landmark information resulting from conversion” in claim 1, penultimate line) is interpreted under the broadest reasonable interpretation in light of applicant’s disclosure:
“[0026] The imaging device 11 is a wide-angle camera that can photograph the 
dedicated lane or the surroundings of the dedicated lane, for example.  The imaging device 11, for example, photographs an ordinary lane on which ordinary vehicles run in the surroundings of the dedicated lane and objects in the surroundings of a road, such as signs, buildings (structures), and trees.”

wherein “camera” is defined via Dictionary.com, emphasis added:
BRITISH DICTIONARY DEFINITIONS FOR CAMERA
camera
noun
1	an optical device consisting of a lens system set in a light-proof construction inside which a light-sensitive film or plate can be positioned: See also cine camera, digital camera
2	television the equipment used to convert the optical image of a scene into the corresponding electrical signals;

and definition thereof via Dictionary.com wherein definitions 1-18 are equally applicable:
conversion
noun
1	the act or process of converting; state of being converted.
2	change in character, form, or function.
3	spiritual change from sinfulness to righteousness.
4	change from one religion, political belief, viewpoint, etc., to another.
5	a change of attitude, emotion, or viewpoint from one of indifference, disbelief, or antagonism to one of acceptance, faith, or enthusiastic support, especially such a change in a person's religion.
6	a physical transformation from one material or state to another:
conversion of coal, water, and air into nylon.
7	the act of obtaining equivalent value, as of money or units of measurement, in an exchange or calculation:
conversion of yen into dollars.
8	a physical, structural, or design change or transformation from one state or condition to another, especially to effect a change in function:
conversion of a freighter into a passenger liner.
9	a substitution of one component for another so as to effect a change:
conversion from oil heat to gas heat.
10	Mathematics. a change in the form or units of an expression.
11	Logic. the transposition of the subject and predicate of a proposition, as “No good man is unhappy” becomes by conversion “No unhappy man is good.”
Law.
a	unauthorized assumption and exercise of rights of ownership over personal property belonging to another.
b	change from realty into personalty, or vice versa, as in the sale or purchase of land or mining coal.
13	Football. a score made on a try for a point after touchdown by place-kicking or drop-kicking the ball over the bar between the goalposts or by completing a pass in or running the ball into the end zone.
14	Psychoanalysis. the process by which a repressed psychic event, idea, feeling, memory, or impulse is represented by a bodily change or symptom.
15	Physics. the production of radioactive material in a process in which one nuclear fuel is converted into another by the capture of neutrons.Compare breeding (def. 6).
16	Digital Technology. a performance metric for a website that counts the percentage of visitors that engage in the intended purpose of the site, as making a purchase or signing a petition:
The site was redesigned to simplify user interactions and optimize conversion.
17	Computers.
a	the process of changing software designed to run on one computer system to run on another.
b	the change from an existing computer system to a new computer system.
c	the act of transferring or copying data stored on one storage medium to another storage medium.
d	the process of changing the base that a number or numbers are written in.
18	the transformation of material from a form suitable for printing by one process to a form suitable for another process:
a halftone gravure conversion.










Response to Arguments

Applicant’s arguments, see remarks, page 7:
“The objection to claims 1-9 
Claim 1 is amended as suggested in the Office Action to now recite to "a time" at the noted positions. Claim 9 is similarly amended. Those amendments are believed to address the claim objections.”

, filed 9/28/20, with respect to the objection of claim 1-9 have been fully considered and are persuasive.  The claim objection of claims 1-9 has been withdrawn. 
Applicant's arguments, page 7:
“Applicants submit the claim features do not recite any generic placeholders, but instead recite structural elements. For example, a "storage", a "receiver", a "detector", an "extractor", a "converter", and a "position specifier" are all structural elements and do not recite any generic placeholder.”

filed 9/28/20 have been fully considered but they are not persuasive.
	The examiner respectfully disagrees since “storage” is defined via Dictionary.com, emphasis added:
storage
noun
1	the act of storing; state or fact of being stored:
All my furniture is in storage.

	Accordingly, the 35 USC 112(f) interpretation in the Office action of 7/1/20, starting page 3 is maintained.






Applicant’s arguments, see remarks, page 8:
“	The rejection of claims 4, 5, and 8 under 35 U.S.C. & 112(b) or second paragraph 
Claim 4 is canceled, but features from canceled claim 4 are now incorporated into independent claim 1, but have been written to avoid the rejection under 35 U.S.C. § 112(f) or sixth paragraph.
Independent claims 1 and 9 now initially recite "an imaging landmark information", to provide more clear antecedent basis for the subsequently recited "the imaging landmark information". Claim 8 is amended based on suggestions in the Office Action to clarify the language therein.”

, filed 9/28/20, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 4,5 and 8 in the Office action of 7/1/20, starting page 18 has been withdrawn. 














Applicant’s arguments, see remarks, pages 9,10:
“As noted above independent claim 1 now recites the following features: 

a converter that converts, when specifications of the second imaging 
device that takes the captured image for position specification are different from specifications of the first imaging device that takes the captured image for registration, the imaging landmark information extracted by the extractor in accordance with the specifications of the first imaging device that takes the captured image for registration; and 

a position specifier that specifies the position indicated by the imaging positional information associated with the identification information on the landmark set including the registration landmark information similar to the imaging landmark information resulting from conversion as the position 
of the second vehicle at a time when the captured image for position specification is taken.  
 	
Applicants submit at least the above-noted clarified claim features distinguish over Haas, and further in view of Salazar. ”

, filed 9/28/20, with respect to the rejection(s) of claim(s) 1-3,6,7 and 9 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of BRAUNSTEIN et al. (US Patent App. Pub. No.: US 2017/0008521 A1) that teaches:














a converter (or a distance ratio represented in fig. 70:7010: a “speed” “CORRECTION FACTOR” for a “speed sensor”) that converts, when specifications of the second imaging device (fig. 22:bottom:122) that takes the captured image for position specification are different (as shown in fig. 22 such that fig. 22:2202 needs to “match the speed” with fig. 22:2201, a “prior”) from specifications of the first imaging device (fig. 22:top:122) that takes the captured image for registration, the imaging landmark information (or a distance “d” as shown in fig. 22: “d”=rate x time using a transform/conversion (ratio): d=rt(ratio)) extracted by the extractor in accordance with the specifications of the first imaging device (via fig. 22:top:122) that takes the captured image for registration (such that the speed match for fig. 22:2202 will be r=d/[t(ratio)]); and 

a position specifier that specifies the position (or fig. 22:2205: “JOE’s RESTAURANT” comprised by said distance “d”) indicated by the imaging positional information (represented in fig. 22:2201, said “prior” car) associated with the identification information on the landmark set (fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) including the registration landmark information similar (via fig. 26:2610: “LANDMARK IDENTIFIER DETERMINATION MODULE”) to the imaging landmark information (via said fig. 22:bottom:122 also seeing said fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) resulting from conversion (via a camera as shown in fig. 22:122) as the position of the second vehicle (fig. 22:2202) at a time (as indicated in fig. 22) when the captured image (via said fig. 22:bottom:122) for position specification (comprised by said speed match, r, comprising the positions, “location S1” and “location S2”, of said JOE’S RESTAURANT and said YIELD via distance “d”) is taken (as indicated in fig. 22 via Braunstein:

“[0868] At step 7004, processing unit 110 may analyze the plurality of images to identify at least two recognized landmarks present in the images.  The two recognized landmarks need not be present in a single image from among the plurality of images.  In fact, in many cases, the two recognized landmarks identified in the plurality of images will not appear in the same images.  Rather, a first recognized landmark may be identified in a first image received from an image capture device.  At a later time, and perhaps many image frames later (e.g., 10 s, 100 s, or 1000 s of image frames later, or more), a second recognized landmark may be identified in another of the plurality of images received from the image capture device.  The first recognized landmark may be used to determine a first location S1 of the vehicle along a target trajectory at time T1, and the second recognized landmark may be used to determine a second location S2 of the vehicle along the target trajectory at time T2.  Using information such as a measured distance between S1 and S2 and knowing a time difference between T1 and T2 may enable the processor unit of the vehicle to determine a speed over which the distance between S1 and S2 was covered.  This speed can be compared to an integrated velocity obtained based on an output of the vehicle's speed sensor.  In some embodiments, this comparison may yield a correction factor needed to adjust/calibrate the vehicle's speed sensor to match the speed determined based on the S1 to S2 speed calculation.”; and
“[0871] At step 7006, processing unit 110 may determine, based on known 
locations of the two recognized landmarks, a value indicative of a distance between the at least two recognized landmarks.  For example, as discussed above, processing unit 110 may retrieve or otherwise rely upon information associated with the recognized landmarks after identifying the recognized landmarks.  Further, the information may include positional information of the recognized landmarks, and processing unit 110 may compute a distance between the two recognized landmarks based on the retrieved positional information associated with the two landmarks.  Positional information may include, for example, global coordinates of each recognized landmark determined, for example, based on an aggregation of position determinations (e.g., GPS based position determinations) made by a plurality of vehicles upon prior
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “conversion processing” via applicant’s remarks, filed 9/28.20, page 10:
“Applicants submit Haas discloses determining a position of an observed object based on a landmark, see Haas at claim 1 and paragraphs [0044]-[0046]). Applicants submit Haas does not disclose or suggest any conversion processing according to specifications of an imaging device.”

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments, see remarks, page 10:
“As noted above independent claim 1 clarifies a converter converts based on 
"specifications of the second imaging device", which applicants submit is neither taught nor suggested by Haas. In that respect applicants further note neither the environmental database 116 nor the inspection database 120 in Haas include information on specifications of an imaging device.”

, filed 9/28/20, with respect to the rejection(s) of claim(s) 1-3,6,7 and 9 under 35 USC 102(a)(1) in the Office action of 7/1/20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of said BRAUNSTEIN et al. (US Patent App. Pub. No.: US 2017/0008521 A1) that teaches:
a converter converts (said distance “d” with said (ratio)) based on specifications of the (current) second imaging device (of fig. 22:bottom:122 due to being too slow due to said “speed sensor” needing calibration relative to said “prior” vehicle of fig. 22:2201).



Applicant’s arguments, see remarks, pages 10,11, emphasis added:
“Salazar at cited paragraph [0072] discloses when an angle of a target live image is different from an angle of stored images, transforming the target live image such that the angle matches that of the stored images. Applicants submit those disclosures in Salazar do not meet the above-noted clarified claim features and Salazar also does not disclose or suggest a conversion processing performed when specifications of a second imaging device are different from specifications of a first imaging device.”

, filed 9/28/20, with respect to the rejection(s) of claim(s) 1-3,6,7 and 9 under 35 USC 102(a)(1) in the Office action of 7/1/20, starting page 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of said of BRAUNSTEIN et al. (US Patent App. Pub. No.: US 2017/0008521 A1) that teaches:
conversion (via said speed correction)…when specifications (via fig. 22:top:122 and fig. 22:bottom:122) …are different (via fields of view, FOV, as shown in fig. 22:2201 versus fig. 22:2202).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “utilizing the results of the conversion” via applicant’s remarks, filed 9/28/20, page 11, emphasis added:
“Applicants submit Salazar also does not disclose or suggest the details of the 
"converter" and utilizing the results of the conversion as clarified in amended independent claims 1 and 9 as noted above. Applicants submit no disclosures in Salazar cure the deficiencies in Haas with respect to those features.”

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions at the end.
Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAAS et al. (US Patent App. Pub. No.: US 2014/0072173 A1) in view of BRAUNSTEIN et al. (US Patent App. Pub.: US 2017/0008521 A1).
Regarding claim 1, HAAS teaches an information processing device comprising: 






storage (fig. 1:112,116: “DATABASE” represented in fig. 9:all) that stores therein, imaging positional information (or “environmental information… with…306… 308… Location”, cited below [0036], as shown in fig. 3) indicating a position (fig. 3:318: “LOCATION_A”) at time (previously) when a captured image (or “previously captured image/frames 114”) for registration (via a “record” from “a table 300” with definition of “table” comprising a “record”) is taken in advance (relative to “a current image/frame 113”) by [[an]] a first imaging device (fig.10:1004 relative to fig. 10:1002) mounted on a first vehicle (via fig. 10:101: “a vehicle” via, 
“[0021] FIG. 1 illustrates a general overview of one operating environment 100 according to one embodiment of the present invention.  In particular, FIG. 1 shows an information processing system 102 that can be implemented within a moveable/transportable entity 101 such as a vehicle (e.g., an automobile, motorcycle, train, and the like), briefcase, backpack, etc. It should be noted that a vehicle is used throughout this discussion as one non-limiting example of the moveable/transportable entity 101.  Additionally, the system 102 can be communicatively coupled to a user-assisted training environment for training purposes.  The system 102 can either be a physical system comprising each of the components discussed below or can be a functional entity composed of each of the components discussed below.  It should be noted that even though the following discussion is directed to railroad track inspection, embodiments of the present invention are not limited to such an application.  For example, one or more embodiments can be utilized in other applications such as, but not limited to, road inspection, asset inspection, other tasks whose essential characteristic is not inspection at all, such as precision hole-drilling or precision paint-marking, or any other environment where accurate location information is desired.  Railroad track inspection and railroad track component detection are used as only one non-limiting example applicable to embodiments of the present invention.











previously captured image/frames 114 in which a target object has been identified for determining whether or not a current image/frame 113 comprises a target object.  The object detector 136 can also be pre-trained with respect to target objects of interest using one or more training models (not shown).  Based on this training, the object detector 136 is able to detect target objects within the images/frames 113.  A more detailed discussion on object detection can be found in the commonly owned and co-pending U.S.  application Ser.  No. 13/085,985 entitled "Object Recognition Using HAAR Features and Histograms of Oriented Gradients"; the commonly owned and co-pending U.S.  application Ser.  No. 13/086,023 entitled "Detection of Objects in Digital Images"; and the commonly owned and co-pending U.S.  application Ser.  No. 13/277,936 entitled "Optimizing The Detection Of Objects In Images", which are hereby incorporated by reference in their entireties.  A more detailed discussion on image analysis for railroad track inspection can be found in the commonly owned publication entitled "Component-Based Track Inspection Using Machine-Vision Technology", Li et al., ICMR'11, April 2011, which is hereby incorporated by reference in its entirety.”; and



















 a table 300 comprising a plurality of columns and rows representing environmental information 118 within the environmental database 116.  In one embodiment, each row corresponds to a single detection of a landmark.  The table 300 includes a first column 302 entitled "Landmark ID", a second column 304 entitled "Landmark Type", a third column 306 entitled "Vehicle Location", a fourth column 308 entitled "Landmark Location", a fifth column 310 entitled "Image(s)/Frame(s)", a sixth column 312 entitled "Attributes", and a seventh column 313 entitled "Number of Ties".  It should be noted that one or more additional columns can be added to the table 300 and/or one or more of the above columns can be removed from the table 300.  Database technology, such as taking joins in relational databases, can be used to reduce the inefficiency of redundant information in the multiple detections, by employing an additional table to store only the information that varies in the multiple detections.”

wherein “table is defined via Dictionary.com
table
noun
8	a concise list or guide:
The table of contents in the front of the book includes chapter names and page numbers.

wherein “list” is defined, wherein definitions 1 and 3 are consistent with applicant’s disclosure:
list
noun
1	a series of names or other items written or printed together in a meaningful grouping or sequence so as to constitute a record:
a list of members.
2	list price.
3	Computers. a series of records in a file.),







identification information (or fig. 3:302: “LANDMARK ID” “to identify a set of landmarks”, cited below [0058] with the definition of said “set”) on (“on” i.e., in connection with) a landmark set (said “set of landmarks”) serving as a combination (via said definition of set-“a collection of articles designed for use together”) of a plurality of landmarks displayed in the captured image (via said fig. 10:1004 obtaining “landmarks …from one…captured image…113”) for registration (via said “a table 300” via: 
“[0058] Once the geographical vicinity 1108 associated with the observed object 1102 has been determined, the ODS 106 identifies one or more candidate landmarks 1110, 1112, 1114 that are expected to be observable in the geographical vicinity 1108.  Landmark 1115, by virtue of its location relative to the location of observed object 1102 is not expected to be observable, and therefore the vicinity is defined so as not to include landmark 1115.  In this embodiment, the ODS 106 analyzes the environmental information 118 within the environmental database 116 to identify a set of landmarks that are associated with location information within the geographical vicinity 1108.  This set of landmarks is considered the set of candidate landmarks by the ODS 106.”

wherein said “set” is defined via Dictionary.com:
set, noun
66	a collection of articles designed for use together:
a set of china; a chess set.

“[0059] As images 113 are captured by the imaging system 108, the ODS 106 analyzes each image 113 to determine if one or more of the candidate landmarks 1110, 1112, 1114 have been detected.  For example, the ODS 106 compares a set of visual characteristic information associated with each of the set of candidate landmarks 1110, 1112, 1114 to a visual characteristic information set obtained from one or more captured images 113.  The set of visual characteristic information associated with a landmark can identify a particular feature(s) of the landmark as well as the location of the feature within each image/frame where the feature was detected.  The ODS 106 then determines if the set of set of visual characteristic information associated with at least one candidate landmark matches the visual characteristic information set from the 
captured image(s) within a given visual appearance threshold.  If so, the ODS 106 determines that at least one of the candidate landmarks 1110, 1112, 1114 has been detected.  The LDS 104 then obtains the location information associated with the at least one candidate landmark from the environmental database 116.”), and


registration (via said “a table 300”) landmark (via fig. 3:312: “ATTRIBUTES” of landmarks) information (said “environmental information 118” as shown in fig. 3:300 comprising said “ATTRIBUTES” of landmarks) serving as information on each of the landmarks (said “set of landmarks”) included in the landmark set (said “set of landmarks”), in association (via fig. 1:102: “an information processing system 102”, cited below [0021], with the definition of “system”) with one another (given said system is a “combination of things…forming a … whole” via:
“[0021] FIG. 1 illustrates a general overview of one operating environment 100 according to one embodiment of the present invention.  In particular, FIG. 1 shows an information processing system 102 that can be implemented within a moveable/transportable entity 101 such as a vehicle (e.g., an automobile, motorcycle, train, and the like), briefcase, backpack, etc. It should be noted that a vehicle is used throughout this discussion as one non-limiting example of the moveable/transportable entity 101.  Additionally, the system 102 can be communicatively coupled to a user-assisted training environment for training purposes.  The system 102 can either be a physical system comprising each of the components discussed below or can be a functional entity composed of each of the components discussed below.  It should be noted that even though the following discussion is directed to railroad track inspection, embodiments of the present invention are not limited to such an application.  For example, one or more embodiments can be utilized in other applications such as, but not limited to, road inspection, asset inspection, other tasks whose essential characteristic is not inspection at all, such as precision hole-drilling or precision paint-marking, or any other environment where accurate location information is desired.  Railroad track inspection and railroad track component detection are used as only one non-limiting example applicable to embodiments of the present invention.”

wherein “system” is defined:
system
noun
1	an assemblage or combination of things or parts forming a complex or unitary whole:
a mountain system; a railroad system.”);  




a second imaging device (or fig. 10:1004 relative to fig. 10:1002) mounted on [[the]] a second vehicle (via fig. 10:101: “a vehicle”) from an onboard device (said 1004) mounted on the second vehicle (via fig. 10:101: “a vehicle”);  
a detector (fig. 1:106: “OBJECT DETECTION SYSTEM” corresponding to fig. 5:510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) that detects [[the]] a landmark (or “detect… landmarks/ monuments”, cited below) displayed in the captured image (said “a current image/frame 113” with said “landmarks/monuments”) for position specification (said fig.5:506,508,514,516: “POSITION” via
“[0026] These images/frames 113 are analyzed by object detectors 136 within the ODS 106 to detect target objects within the images/frames 113.  In one embodiment, a first set of target objects comprises various visual environmental features/objects such as landmarks/monuments 1010 (FIG. 10).  A landmark/monument can be (but is not limited to) inventory assets, buildings, components of a building (e.g., doors, windows, architectural features, etc.), mile markers (mileposts), signs, railroad signals, street signs, intersections, trees, damaged and/or missing railroad track components, and the like.  A second set of target objects (also referred to herein as "inspection system 
target objects") comprises objects that are of interest to the inspection system 110.  For example, the second set of target objects can be components of a railroad track, such as, but not limited to, railroad ties, railroad spikes, rail anchors, the rails themselves, etc. The ODS 106 detects these inspection system target objects and the inspection system 110 analyzes the images/frames comprising these target objects to detect any defects/damage associated therewith.  For example, defects or damaged areas such as, but not limited to, broken ties, areas with missing ties, areas with missing spikes, areas with missing anchors, etc. are identified by the inspection system 110.”);  




an imaging landmark information (from said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) serving as information on (“on” i.e., in connection with) the detected landmark (said or “detect…landmarks/monuments” described by said fig. 5:510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) from the captured image (said “a current image/frame 113”) for position specification (said fig.5:506,508,514,516: “POSITION”); [[and]]
a converter that converts when specifications (i.e., descriptions as shown in figure 3) of the second imaging device (said or fig. 10:1004 relative to fig. 10:1002) that takes the captured image (said “a current image/frame 113”, cited above [0028]) for position specification (as shown in figure 3) are different (as indicated in fig. 2:206: “COMPARING MODULE” that notes similarities and differences) from specifications of the first imaging device (fig. 10:1002) that takes the captured image (said “previously captured image/frames 114”) for registration (via said record from “a table 300”, cited above:[0036]), the imaging landmark information (from said fig. 5:510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) extracted by the extractor (said fig. 5:512: “PERFORM ONE OR MORE COMPARISON PROCESSES”) in accordance with the specifications (i.e., descriptions as shown in figure 3) of the first imaging device (fig.10:1002) that takes the captured image (said “previously captured image/frames 114”) for registration (via said record from “a table 300”, cited above:[0036], with definition of “table” comprising a “record”); and

a position specifier (fig. 5:506: “PREDICT NEXT POSITION” or fig. 9:904:CPU) that specifies the position (i.e., “determine” said fig. 3:318: “LOCATION_A” in terms of “the predicted position si+1 is Location_A”, cited below [0047]) indicated by the imaging positional information (said “environmental information…with……306… 308…Location”) associated (via said fig. 1:102: “an information processing system 102” with the definition of “system”) with the identification information (said fig. 3:302: “LANDMARK ID”) on the landmark set (said “set of landmarks”) including (via said fig. 1:102: “an information processing system 102” with the definition of “system”) the registration (via said “a table 300”) landmark (via fig. 3:304: “ATTRIBUTES” of landmarks) information (said “environmental information 118” as shown in said fig. 3:300: “a table” comprising said “ATTRIBUTES” of landmarks) similar (via fig.5:514:“DOES THE PREDICTED POSITION/ ENVIRONMENT MATCH THE ACTUAL POSITION/ ENVIRONMENT?”: “YES”) to the imaging landmark information (from said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) resulting from conversion (or said “convert” via a camera of fig.10:1002 or 1004) as (i.e., “being” via fig. 5:514: “YES” in terms of said prediction) the position (said fig. 3:318: “LOCATION_A”) of the second vehicle (via fig. 10:101: “a vehicle”) at a time (currently) when the captured image (said “a current image/frame 113”) for position specification (via said fig.5:506,508,514,516: “POSITION”) is (currently) taken (at fig. 5:510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITION” via:





determine a predicted position s.sub.i+1 at the time interval i+1 (or any other interval).  The LDS 104 can also calculate other expected data such as an expected distance travelled at s.sub.i+1, expected velocity at s.sub.i+1, expected acceleration at s.sub.i+1, expected duration of travel to s.sub.i+1, etc. Once the predicted position s.sub.i+1 has been calculated, the LDS 104 analyzes the environmental database 116 to determine if any landmarks have been registered (i.e., detected) for this predicted position s.sub.i+1. For example, if the predicted position si+1 is Location_A, the LDS 104 analyzes the environmental database 116 to determine if a landmark has been registered/stored for Location_A. As can be seen from FIG. 3, Landmark_1 has been registered for Location_A. Therefore, the LDS 104 can expect Landmark_1 to be detected by the ODS 106 when the vehicle arrives at Location_A.”).

	Thus, HAAS does not teach when claim 1 is considered as a whole, as indicated in bold above (the above rejection of claim 1 is reproduced below in 9 font), the claimed:
A.	storage that stores therein, imaging positional information indicating a position at time when a captured image for registration is taken in advance by [[an]] a first imaging device mounted on a first vehicle, identification information  on (“on” i.e., in connection with) a landmark set serving as a combination of a plurality of landmarks displayed in the captured image for registration, and registration landmark information serving as information on each of the landmarks included in the landmark set, in association with one another;
	
B.	a second vehicle;
	
C.	a converter that converts when specifications … are different from specifications of the first imaging device that takes the captured image for registration, … in accordance with the specifications of the first imaging device that takes the captured image for registration; and
	
D.	a position specifier that specifies the position indicated by the imaging positional information associated with the identification information on the landmark set including the registration landmark information similar:

	






Regarding claim 1, HAAS teaches an information processing device comprising: 
storage (fig. 1:112,116: “DATABASE” represented in fig. 9:all) that stores therein, imaging positional information (or “environmental information… with…306… 308… Location”, cited below [0036], as shown in fig. 3) indicating a position (fig. 3:318: “LOCATION_A”) at time (previously) when a captured image (or “previously captured image/frames 114”) for registration (via a “record” from “a table 300” with definition of “table” comprising a “record”) is taken in advance (relative to “a current image/frame 113”) by [[an]] a first imaging device (fig.10:1004 relative to fig. 10:1002) mounted on a first vehicle (via fig. 10:101: “a vehicle” via...), identification information (or fig. 3:302: “LANDMARK ID” “to identify a set of landmarks”, cited below [0058] with the definition of said “set”) on (“on” i.e., in connection with) a landmark set (said “set of landmarks”) serving as a combination (via said definition of set-“a collection of articles designed for use together”) of a plurality of landmarks displayed in the captured image (via said fig. 10:1004 obtaining “landmarks …from one…captured image…113”) for registration (via said “a table 300” via…), and registration (via said “a table 300”) landmark (via fig. 3:312: “ATTRIBUTES” of landmarks) information (said “environmental information 118” as shown in fig. 3:300 comprising said “ATTRIBUTES” of landmarks) serving as information on each of the landmarks (said “set of landmarks”) included in the landmark set (said “set of landmarks”), in association (via fig. 1:102: “an information processing system 102”, cited below [0021], with the definition of “system”) with one another (given said system is a “combination of things…forming a … whole” via…);  

a receiver (fig. 1:113: “CAPTURED IMAGES/FRAMES”) that receives a captured image (said or “a current image/frame 113”) for position specification (via fig. 5:506,508,514,516: “POSITION”) taken by [[the]] a second imaging device (or fig. 10:1004 relative to fig. 10:1002) mounted on [[the]] a second vehicle (via fig. 10:101: “a vehicle”) from an onboard device (said 1004) mounted on the second vehicle (via fig. 10:101: “a vehicle”);  
a detector (fig. 1:106: “OBJECT DETECTION SYSTEM” corresponding to fig. 5:510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) that detects [[the]] a landmark (or “detect… landmarks/ monuments”, cited below) displayed in the captured image (said “a current image/frame 113” with said “landmarks/monuments”) for position specification (said fig.5:506,508,514,516: “POSITION” via…);  
an extractor (fig. 5:512: “PERFORM ONE OR MORE COMPARISON PROCESSES”) that extracts (or obtains) an imaging landmark information (from said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) serving as information on (“on” i.e., in connection with) the detected landmark (said or “detect…landmarks/monuments” described by said fig. 5:510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) from the captured image (said “a current image/frame 113”) for position specification (said fig.5:506,508,514,516: “POSITION”); [[and]]

a converter that converts when specifications (i.e., descriptions as shown in figure 3) of the second imaging device (said or fig. 10:1004 relative to fig. 10:1002) that takes the captured image (said “a current image/frame 113”, cited above [0028]) for position specification (as shown in figure 3) are different (as indicated in fig. 2:206: “COMPARING MODULE” that notes similarities and differences) from specifications of the first imaging device (fig. 10:1002) that takes the captured image (said “previously captured image/frames 114”) for registration (via said record from “a table 300”, cited above:[0036]), the imaging landmark information (from said fig. 5:510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) extracted by the extractor (said fig. 5:512: “PERFORM ONE OR MORE COMPARISON PROCESSES”) in accordance with the specifications (i.e., descriptions as shown in figure 3) of the first imaging device (fig.10:1002) that takes the captured image (said “previously captured image/frames 114”) for registration (via said record from “a table 300”, cited above:[0036], with definition of “table” comprising a “record”); and

a position specifier (fig. 5:506: “PREDICT NEXT POSITION” or fig. 9:904:CPU) that specifies the position (i.e., “determine” said fig. 3:318: “LOCATION_A” in terms of “the predicted position si+1 is Location_A”, cited below [0047]) indicated by the imaging positional information (said “environmental information…with……306… 308…Location”) associated (via said fig. 1:102: “an information processing system 102” with the definition of “system”) with the identification information (said fig. 3:302: “LANDMARK ID”) on the landmark set (said “set of landmarks”) including (via said fig. 1:102: “an information processing system 102” with the definition of “system”) the registration (via said “a table 300”) landmark (via fig. 3:304: “ATTRIBUTES” of landmarks) information (said “environmental information 118” as shown in said fig. 3:300: “a table” comprising said “ATTRIBUTES” of landmarks) similar (via fig.5:514:“DOES THE PREDICTED POSITION/ ENVIRONMENT MATCH THE ACTUAL POSITION/ ENVIRONMENT?”: “YES”) to the imaging landmark information (from said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) resulting from conversion (or said “convert” via a camera of fig.10:1002 or 1004) as (i.e., “being” via fig. 5:514: “YES” in terms of said prediction) the position (said fig. 3:318: “LOCATION_A”) of the second vehicle (via fig. 10:101: “a vehicle”) at a time (currently) when the captured image (said “a current image/frame 113”) for position specification (via said fig.5:506,508,514,516: “POSITION”) is (currently) taken (at fig. 5:510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITION” via…).


A.	storage (fig. 1:160: “Map Database”) that stores therein, imaging positional information indicating a position (via “a landmark is recognized as a specific…location”, cited below [0533]) at time (“previous”, cited below [0497]) when a captured image (via “calibrated cameras”) for registration (or “registering”) is taken in advance by [[an]] a first imaging device (via fig. 22:122:top is first relative to fig. 22:122:bottom) mounted on a first vehicle (or “vehicles” in fig. 22:2201 is first relative to 2202), identification information (via “in the described sparse data maps, landmarks may be identified” ,cited below [0368]) on (“on” i.e., in connection with) a landmark set (or “set of landmarks”, cited below [0876]) serving as a combination of a plurality of landmarks (via “The image…may include…landmarks 2205 and 2206” as shown in fig. 22) displayed in the captured image (said via “calibrated cameras”) for registration (said or “registering”), and registration landmark information (or fig. 8: 820: “LANDMARKS” representing fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) and serving as information on each of the landmarks included in the landmark set (said or “set of landmarks”), in association with one another (via said “Map Database” or “sparse data maps”);







a second imaging device (said fig. 22:bottom:122) mounted on [[the]] a second vehicle (said fig. 22:2202 that is 2nd relative to fig. 22:2201) from an onboard device (said fig. 22:bottom:122) mounted on the second vehicle (said fig. 22:2202);  
a detector that detects [[the]] a landmark (fig. 22:2205: “JOE RESTAURANT” and fig. 22:2206: “YIELD”) displayed in the captured image (via said fig. 22:bottom:122) for position specification (via fig. 22: distance “d”);  
an extractor (fig. 22:2230) that extracts (or obtains via zig-zag transmission as shown in fig. 22) an imaging landmark information serving as information on (“on” i.e., in connection with) the detected landmark (fig. 22:2205: “JOE RESTAURANT” and fig. 22:2206: “YIELD”) from the captured image (via said fig. 22:bottom:122) for position specification (said via fig. 22: distance “d”); [[and]]









a converter (or a “correction factor” or “a calibration factor” via fig. 70:7010: “CORRECTION FACTOR”) that converts (or “transform” or “convert”) when specifications (comprised by “speed” or “speed…based on…image analysis”)…are different (and thus perform “match the speed”) from specifications (comprised by “speed” or “speed…based on…image analysis”) of the first imaging device (via fig. 22:122:top is first relative to fig. 22:122:bottom) that takes the captured image for registration, … in accordance with the specifications (said comprised by “speed” or “speed…based on…image analysis”) of the first imaging device (via fig. 22:122:top is first relative to fig. 22:122:bottom) that takes the captured image for registration (via said “registering”); and













resulting from (digitized) conversion (via said or a “correction factor” or “a calibration factor” via fig. 70:7010: “CORRECTION FACTOR” “used to transform” said “distance d” or via “digitizing” used to “convert” resulting in said “digital signal”) as the position (as shown by fig. 22:2202) of the second vehicle (said fig. 22:2202 that is 2nd relative to fig. 22:2201) at a time (as shown by fig. 22:2202) when the captured image (said via said fig. 22:bottom:122) for position specification (said via fig. 22: distance “d”) is taken (via:
“[0269] Processing unit 110 may comprise various types of devices.  For example, processing unit 110 may include various devices, such as a controller, an image preprocessor, a central processing unit (CPU), support circuits, digital signal 
processors, integrated circuits, memory, or any other types of devices for image processing and analysis.  The image preprocessor may include a video processor for capturing, digitizing and processing the imagery from the image sensors.  The CPU may comprise any number of microcontrollers or microprocessors.  The support circuits may be any number of circuits generally well known in the art, including cache, power supply, clock and input-output circuits.  The memory may store software that, when executed by the processor, controls the operation of the system.  The memory may include databases and image processing software.  The memory may comprise any number of random access memories, read only memories, flash memories, disk drives, optical storage, tape storage, removable storage and other types of storage.  In one instance, the memory may be separate from the processing unit 110.  In another instance, the memory may be integrated into the processing unit 110.”


digitize
verb (used with object), dig·i·tized, dig·i·tiz·ing.Computers.
1	to convert (data) to digital form for use in a computer.
2	to convert (analogous physical measurements) todigital [sic] form.


“[0331] In one embodiment, velocity and acceleration module 406 may store software configured to analyze data received from one or more computing and electromechanical devices in vehicle 200 that are configured to cause a change in velocity and/or acceleration of vehicle 200.  For example, processing unit 110 may execute instructions associated with velocity and acceleration module 406 to calculate a target speed for vehicle 200 based on data derived from execution of monocular image analysis module 402 and/or stereo image analysis module 404.  Such data may include, for example, a target position, velocity, and/or acceleration, the position and/or speed of vehicle 200 relative to a nearby vehicle, pedestrian, or road object, position information for vehicle 200 relative to lane markings of the road, and the like.  In addition, processing unit 110 may calculate a target speed for vehicle 200 based on sensory input (e.g., information from radar) and input from other systems of vehicle 200, such as throttling system 220, braking system 230, and/or steering system 240 of vehicle 200.  Based on the calculated target speed, processing unit 110 may transmit electronic signals to throttling system 220, braking system 230, and/or steering system 240 of vehicle 200 to trigger a change in velocity and/or acceleration by, for example, physically depressing the brake or easing up off the accelerator of vehicle 200.”

wherein “speed” is defined:
BRITISH DICTIONARY DEFINITIONS FOR SPEED
speed
noun
1	the act or quality of acting or moving fast; rapidity
2	the rate at which something moves, is done, or acts
3	physics a scalar measure of the rate of movement of a body expressed either as 
the distance travelled divided by the time taken (average speed) or the rate of change of position with respect to time at a particular point (instantaneous speed). It is measured in metres per second, miles per hour, etc;












or data transfer rates.  As discussed below in further detail, a vehicle (which may be an autonomous vehicle) may use the sparse map to navigate one or more roads.  For example, in some embodiments, the sparse map may include data related to a road and potentially landmarks along the road that may be sufficient for vehicle navigation, but which also exhibit small data footprints.  For example, the sparse data maps described in detail below may require significantly less storage space and data transfer bandwidth as compared with digital maps including detailed map information, such as image data collected along a road.  For example, rather than storing detailed representations of a road segment, the sparse data map may store three dimensional polynomial representations of preferred vehicle paths along a road. These paths may require very little data storage space.  Further, in the described sparse data maps, landmarks may be identified and included in the sparse map road model to aid in navigation.  These landmarks may be located at any spacing suitable for enabling vehicle navigation, but in some cases, such landmarks need not be identified and included in the model at high densities and short spacings.  Rather, in some cases, navigation may be possible based on landmarks that are spaced apart by at least 50 meters, at least 100 meters, at least 500 meters, at least 1 kilometer, or at least 2 kilometers.  As will be discussed in more detail in other sections, the sparse map may be generated based on data collected or measured by vehicles equipped with various sensors and devices, such as image capture devices, Global Positioning System sensors, motion sensors, etc., as the vehicles travel along roadways.  In some cases, the sparse map may be generated based on data collected during multiple drives of one or more vehicles along a particular roadway.”;

“[0497] In some embodiments, generic visual features may be used as landmarks for the purpose of registering the position and orientation of a moving 
vehicle, in one drive (localization phase), relative to a map generated by vehicles traversing the same stretch of road in previous drives (mapping phase).  These vehicles may be equipped with calibrated cameras imaging the vehicle surroundings and GPS receivers.  The vehicles may communicate with a central server (e.g., server 1230) that maintains an up-to-date map including these visual landmarks connected to other significant geometric and semantic information (e.g. lane structure, type and position of road signs, type and position of road marks, shape of nearby drivable ground area delineated by the position of physical obstacles, shape of previously driven vehicle path when controlled by human driver, etc.).  The total amount of data that may be communicated between the central server and vehicles per length of road is small, both in the mapping and localization phases.”;





The image of the environment may include an image of signs or landmarks 2205 and 2206.  In some embodiments, at least one identifier associated with landmarks 2205 and 2206 may be determined by vehicles 2201 and 2202, and the identifier may be transmitted to server 2230 from the vehicles.  In some embodiments, at least one identifier associated with landmarks 2205 and 2206 may be determined by server 2230 based on images of the landmarks 2205 and 2206 captured by cameras 122 and transmitted to server 2230.”;

“[0532] The at least one identifier associated with the landmark (e.g., landmark 2205 or 2206) may include a position of the landmark.  The position may be determined based on the signals provided by various sensors or devices installed on vehicles 2201 and 2202 (e.g., GPS signals, vehicle motion signals).  The identifier may include a shape of the landmark.  For example, the identifier may include data indicating a rectangular shape of landmark 2205 or a triangular shape of landmark 2206.  The identifier may include a size of the landmark.  For example, the identifier may include data indicating a width and/or height of the rectangular sign 2205 and/or the triangular sign 2206. The identifier may include a distance of the landmark relative to another 
landmark.  For example, the identifier associated with landmark 2206 may include a distance d from landmark 2206 to landmark 2205.  The distance d is shown as a distance between landmarks 2205 and 2206 along road segment 2200. Other distances may also be used, such as the direct distance between landmarks 2205 and 2206 crossing the road segment 2200.  In some embodiments, the distance may refer to a distance from the recognized landmark (e.g., 2206) to a previously recognized landmark (e.g., a landmark that is recognized at least 50 meters, 100 meters, 500 meters, 1 kilometer, 2 kilometers away back along road segment 2200).
[0533] In some embodiments, the identifier may be determined based on the 
landmark being identified as one of a plurality of landmark types.  In other words, the identifier may be the type of the landmark.  The landmark types include a traffic sign (e.g., a speed limit sign), a post (e.g., a lamppost), a directional indicator (e.g., a high way exit sign with an arrow indicating a direction), a business sign (e.g., a rectangular sign such as sign 2205), a reflector (e.g., a reflective mirror at a curve for safety purposes), a distance marker, etc. Each type may be associated with a unique tag (e.g., a numerical value, a text value, etc.), which requires little data storage (e.g., 4 bytes, 8 bytes, etc.).  When a landmark is recognized as a specific, stored type, the tag corresponding to the type of the landmark may be stored, along with other features of the landmark (e.g., size, shape, location, etc.).”;









identify at least two recognized landmarks present in the images.  The two recognized landmarks need not be present in a single image from among the plurality of images.  In fact, in many cases, the two recognized landmarks identified in the plurality of images will not appear in the same images.  Rather, a first recognized landmark may be identified in a first image received from an image capture device.  At a later time, and perhaps many image frames later (e.g., 10 s, 100 s, or 1000 s of image frames later, or more), a second recognized landmark may be identified in another of the plurality of images received from the image capture device.  The first recognized landmark may be 
used to determine a first location S1 of the vehicle along a target trajectory at time T1, and the second recognized landmark may be used to determine a second location S2 of the vehicle along the target trajectory at time T2.  Using information such as a measured distance between S1 and S2 and knowing a time difference between T1 and T2 may enable the processor unit of the vehicle to determine a speed over which the distance between S1 and S2 was covered. This speed can be compared to an integrated velocity obtained based on an output of the vehicle's speed sensor.  In some embodiments, this comparison may yield a correction factor needed to adjust/calibrate the vehicle's speed sensor to match the speed determined based on the S1 to S2 speed calculation.”;

“[0875] At step 7010, processing unit 110 may determine a correction factor for the at least one sensor based on a comparison of the value indicative of the distance between the at least two recognized landmarks and the measured distance between the at least two landmarks.  The correctional factor may be, for example, a ratio of the value indicative of the distance between the at least to recognized landmarks and the measured distance between the at least two landmarks.  In some embodiments, the correction factor may be referred to as a calibration factor and may represent a value that may be used to transform the measured distance value based on the vehicle's sensors into the calculated/predetermined distance value.”; and

“[0876] In an optional step, processing unit 110 may determine a composite 
correction factor based on a plurality of determined correction factors.  Correction factors of the plurality of determined correction factors may be determined based on different set of landmarks.  In some embodiments, the composite correction factor is determined by averaging the plurality of determined correction factors or by finding a mean of the plurality of determined correction factors.” ).






a)	install Haas’s first imaging device of fig.10:1004 relative to fig. 10:1002 on the claimed “first vehicle” or use one of Braunstein’s vehicles as shown in fig. 22:2201 with a camera;

b)	install Braunstein’s program of fig. 70:7002-7008: “DETERMINE…A MEASURED DISTANCE” in Haas’ fig. 5: “508”: “ACTUAL MEASUREMENTS FOR ACTUAL POSITION”;

c)	install Braunstein’s program of fig. 70:7010: “A COMPARISON OF…DISTANCE” in Haas’s fig. 5: “512”: “PERFORM ONE OR MORE COMPARISON PROCESESSES”;

d)	make Haas’ vehicle 101 be Braunstein’s 2nd vehicle as in Braunstein’s fig. 22:2202; 

e)	run Hass’s fig. 5 as modified via Braunstein’s fig. 70 such that Haas’s vehicle 101 is using “previous” (Braunstein, cited above [0497]) data of the claimed “first vehicle” as shown in Braunstein’s fig. 22:2201 to go to “JOE’S RESTAURANT” as shown in Braunstein’s fig. 22; and

f)	drive, down the road to JOE’S, Haas’ fig. 1:101 as programmed above with Braunstein’s fig.70;

and recognize that the modification is predictable or looked forward to because Braunstein’s teaching of fig. 70 allows Haas’ fig. 1:101 to perform a “speed…correction” (Braunstein, cited above [0868][0875]) while driving down the road to eat at said JOE’S RESTAURANT during a “road inspection” (Haas, cited above [0021]) based on the camera data from said “previous” vehicle.  






“[0045] The following is a more detailed discussion on determining the location 
of an observed object using the environmental information and sensory data discussed above.  To begin with, the LDS 104 initializes various data structures and/or values for use in the location prediction model while the vehicle 101 is stationary or moving along the track.  For example, the values for distance (position) s, velocity v, and acceleration a are initialized to their zero.sup.th values.  The data obtaining module 202 in the LDS 104 obtains GPS data 126 (e.g., latitude and longitude) from the GPS device(s) 124 for the current position of the vehicle 101.  The LDS 104 also obtains information from the DMI 128 and/or the IMU 132.”

“[0051] If the predicted position s.sub.i+1, expected visual/environmental information, and optionally the expected sensory information match the actual measured data (or match within a given tolerance) the LDS 104 updates the current position and context of the vehicle 101 and/or object being inspected, such as a railroad tie component.  Context, in one embodiment, refers to the terrain around a given geo-location, such as landmarks (and their images) around the vicinity of the location.  The LDS 104 can make minor adjustments to the values for a, v, and s in the location prediction model, if needed, based on degree of variation (or deltas) between the expected values and the actual measured values.  If sensors are not available for directly measuring acceleration or velocity, any discrepancy in Δs can be back-projected into Δv and Δa. In the presence of accelerometers and/or direct 
velocity sensing, the degree of variation (or delta) can be factored into the corrections for Δv, Δ.a, and Δs.  The next position is predicted based on the updated current position and the values of a, v, and s are updated in the location prediction model 204.  The process is then repeated.”

would of reasonably referred to Braunstein’s teachings of speed correction of fig. 70 to calibrate the speed sensor and modify as shown above and recognize that the combination is predictable, since “the goal of a fully autonomous vehicle…is on the horizon” (Braunstein, cited below), or looked forward to as shown above regarding speed correction by converting said distance “d”, via Braunstein: 




the goal of a fully autonomous 
vehicle that is capable of navigating on roadways is on the horizon. 
Autonomous vehicles may need to take into account a variety of factors and make 
appropriate decisions based on those factors to safely and accurately reach an 
intended destination.  For example, an autonomous vehicle may need to process 
and interpret visual information (e.g., information captured from a camera) and 
may also use information obtained from other sources (e.g., from a GPS device, 
a speed sensor, an accelerometer, a suspension sensor, etc.).  At the same 
time, in order to navigate to a destination, an autonomous vehicle may also 
need to identify its location within a particular roadway (e.g., a specific 
lane within a multi-lane road), navigate alongside other vehicles, avoid 
obstacles and pedestrians, observe traffic signals and signs, and travel from 
on road to another road at appropriate intersections or interchanges.  
Harnessing and interpreting vast volumes of information collected by an 
autonomous vehicle as it travels to its destination poses a multitude of design 
challenges.  The sheer quantity of data (e.g., captured image data, map data, 
GPS data, sensor data, etc.) that an autonomous vehicle may need to analyze, 
access, and/or store poses challenges that can in fact limit or even adversely 
affect autonomous navigation.  Furthermore, if an autonomous vehicle relies on 
traditional mapping technology to navigate, the sheer volume of data needed to 
store and update the map poses daunting challenges.”













Regarding claim 2, Hass and Braunstein as combined teaches the information processing device according to claim 1, wherein 
the registration landmark information (via said Braunstein’s said or fig. 8: 820: “LANDMARKS” representing fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) includes any one of a shape (“shape of the landmark”, Braunstein, cited above [0532], as shown in Braunstein’s fig. 10), a color (or “color pattern…that may be extracted from…a landmark”, Braunstein, cited below [0399]), a pattern (said “color pattern…that may be extracted from…a landmark”), and a character of the landmark (via Braunstein’s said via “The image…may include…landmarks 2205 and 2206” as shown in fig. 22) displayed in the captured image for registration (said or “registering”) and coordinates (or “longitude and latitude coordinates”, Braunstein, cited below [0479]) and indicating a range (via “a narrow FOV in the range of 23 to 40 degrees”, Braunstein, cited below [0289]) in which the landmark (said via “The image…may include…landmarks 2205 and 2206” as shown in Braunstein’s fig. 22) is displayed on the captured image for registration (said or “registering”), 
the imaging positional information (said via “a landmark is recognized as a specific…location”) is a latitude and a longitude (said “longitude and latitude coordinates”) indicating the position (via Braunstein:










a narrow FOV in the range of 23 to 40 degrees, such as a 28 degree FOV or 36 degree FOV.  In addition, image capture device 122 may be configured to have a wide FOV in the range of 100 to 180 degrees.  In some embodiments, image capture device 122 may include a wide angle bumper camera or one with up to a 180 degree FOV.  In some embodiments, image capture device 122 may be a 7.2M pixel image capture device with an aspect ratio of about 2:1 (e.g., H.times.V=3800.times.1900 pixels) with about 100 degree horizontal FOV.  Such an image capture device may be used in place of a three image capture device configuration.  Due to significant lens distortion, the vertical FOV of such an image capture device may be significantly less than 50 degrees in implementations in which the image capture device uses a radially symmetric lens.  For example, such a lens may not be radially symmetric which would allow for a vertical FOV greater than 50 degrees with 100 degree horizontal FOV.”





















image signature 1045 associated with a general sign 1040, rather than an actual image of general sign 1040.  For example, after an image capture device (e.g., image capture device 122, 124, or 126) captures an image of general sign 1040, a processor (e.g., image processor 190 or any other processor that can process images either aboard or remotely located relative to a host vehicle) may perform an image analysis to extract/create condensed image signature 1045 that includes a unique signature or pattern associated with general sign 1040.  In one embodiment, condensed image signature 1045 may include a shape, color pattern, a brightness pattern, or any other feature that may be extracted from the image of general sign 1040 for describing general sign 1040.  For example, in FIG. 10, the circles, triangles, and stars shown in condensed image signature 1045 may represent areas of different colors.  The pattern 
represented by the circles, triangles, and stars may be stored in sparse map 800, e.g., within the 50 bytes designated to include an image signature.  Notably, the circles, triangles, and stars are not necessarily meant to indicate that such shapes are stored as part of the image signature.  Rather, these shapes are meant to conceptually represent recognizable areas having discernible color differences, textual areas, graphical shapes, or other variations in characteristics that may be associated with a general purpose sign.  Such condensed image signatures can be used to identify a landmark in 
the form of a general sign.  For example, the condensed image signature can be used to perform a same-not-same analysis based on a comparison of a stored condensed image signature with image data captured, for example, using a camera onboard an autonomous vehicle.”

“[0479] The disclosed systems and methods may include other features.  For example, the disclosed systems may use local coordinates, rather than global coordinates.  For autonomous driving, some systems may present data in world coordinates.  For example, longitude and latitude coordinates on the earth surface may be used.  In order to use the map for steering, the host vehicle must know its position and orientation relative to the map.  It seems natural to use a GPS device on board, in order to position the vehicle on the map and in order to find the rotation transformation between the body reference frame and the world reference frame (say, North, East and Down).  Once the body reference frame is aligned with the map reference frame, then the desired route may be expressed in the body reference frame and the steering commands may be computed or generated.”),







“[0029] In addition to detecting target objects, the ODS 106 further analyzes a detected target object within an image/frame and identifies various visual/appearance attributes and characteristics associated therewith.  For example, the ODS 106 can identify the color/shape, orientation, number of doors/windows, and any other visual/appearance attributes and characteristics of a landmark that can be used to identify a given landmark.  This visual/appearance attribute and characteristic information is stored with a target object, as discussed in greater detail below.”; and

“[0057] For example, based on the initial global position the LDS 104 determines a geographical vicinity associated with the detected component, as shown in FIG. 11.  In particular, FIG. 11 shows an object 1102 observed along the path 1104 of the vehicle (not shown in FIG. 11).  FIG. 11 also shows an area of uncertainty 1106 associated with the initial global position of the observed object 1102.  A geographical vicinity 1108 associated with the observed object 1102 is also shown.  A geographical vicinity 1108, in one embodiment, is an area within a given distance from the initial global position.  This area can be centered on the initial global position, be offset from the initial global 
position, begin or stop at the initial global position, etc. The geographical vicinity 1108 can surround the initial global position or be a portion of the area surrounding the initial global position.  The field-of-view 1008, 1012 of the image capturing devices 102, 104 can be fixed within the vicinity 1108 and/or variable within the vicinity 1108.)”), and 


second vehicle (said 101 as modified via the combination) at the time (currently) when the captured image (said “a current image/frame 113”) for position specification (said via said fig. 5:516: “UPDATE THE CURRENT POSITION”) is taken (at said fig. 5:510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”).
Regarding claim 3, HAAS and Braunstein as combined teaches the information processing device according to claim 1, wherein, when a certain number or more of pieces of the registration landmark information (via Braunstein’s said or fig. 8:820: “LANDMARKS” representing fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) out of a plurality of pieces of the registration landmark information (said or fig. 8:820: “LANDMARKS” representing fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) included in the landmark set (via Braunstein’s said “set of landmarks”) agree (via Braunstein’s said via fig. 27:2720: “IDENTIFY A LANDMARK” so as “to match the speed” via said Braunstein’s fig. 70) with the imaging landmark information (via Haas’ from fig. 5:510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”), the position specifier specifies the position (via Braunstein’s said resulting in said “a landmark is recognized as a specific…location”) indicated by the imaging positional information (said via “a landmark is recognized as a specific…location”) associated with the identification information (via Braunstein’s said via “in the described sparse data maps, landmarks may be identified”) on the landmark set (via Braunstein’s said “set of landmarks”) as the position (as shown by Braunstein’s fig. 22:2202) of the second vehicle (said 101 as modified via the combination) at the (current) time when the captured image (via Hass’ said “a current image/frame 113”) for position (via Haas’ via fig. 5:516: “UPDATE THE CURRENT POSITION”) specification is taken (via Haas’ at fig. 5:510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”). 


Regarding claim 5, HAAS and Braunstein as combined teaches the information processing device according to claim [[4]] 1, wherein the converter (via Braunstein’s said or a “correction factor” or “a calibration factor” via fig. 70:7010: “CORRECTION FACTOR” and also via “digitizing”) further converts (via Braunstein’s said “transform” or “convert”) the imaging landmark information (via Haas’ from said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) extracted by the extractor (via Haas’ fig. 5:512: “PERFORM ONE OR MORE COMPARISON PROCESSES”) into the imaging landmark information (via Haas’ from said 510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON” to perform said speed correction) obtained at a different imaging angle (via “triangulate”) of the captured image (via Haas’ said “a current image/frame 113”) for position specification (via Haas’ via said fig. 5:516: “UPDATE THE CURRENT POSITION” via Haas:
“[0039] The Landmark Location column 308 comprises entries 320 that indicate a 
position/location of the detected landmark, if known, corresponding to that row of the table 300.  This position/location information can be longitude and latitude information and/or distance travelled information.  The LDS 104 and/or the ODS 106 can analyze one or more of the images/frames 114 comprising the landmark to determine the position/location of the landmark.  For example, the LDS 104 can triangulate the position/location of the landmark from images/frames captured by multiple cameras of the imaging system 108 and/or multiple views from the same camera, taking into account data obtained from the sensory devices 124, 128, 132, as the camera vehicle moves down the track or road.  The position/location of the landmark can also be measured directly at the landmarks by mechanisms other than system 102 as compared to being calculated from images/frames 114.  In one embodiment, a single 
position/location of a landmark can be stored or multiple positions can be stored.  For example, if a landmark is a building, the position/location of various features of the building such as the corners, windows, doors, can be calculated and stored in the table 300.”). 

Regarding claim 6, HAAS and Braunstein as combined teaches the information processing device according to claim 1, further comprising a data updater (or Braunstein’s “the server” represented in Braunstein’s fig. 1:160: “Map Database”) that deletes (comprised by Braunstein’s “update”), when the landmark displayed in the captured image for registration (via Braunstein’s said “registering”) taken at the same position (as indicated in Braunstein’s fig. 22) as the position where the captured image (via Haas’ said “a current image/frame 113”) for position specification is taken is no longer detected (via Braunstein’s “removal of signs”) from the captured image (via Haas’ said “a current image/frame 113”) for position specification, the registration (via Braunstein’s said “registering”) landmark information (via Braunstein’s said or fig. 8: 820: “LANDMARKS” representing fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) on the landmark that is no longer detected (via said “removal of signs”) from the storage (via Braunstein’s said fig. 1:160: “Map Database” via Braunstein:
“[0434] In some embodiments, the server may identify model changes, such as 
constructions, detours, new signs, removal of signs, etc., based on data received from the vehicles.  The server may continuously or periodically or instantaneously update the model upon receiving new data from the vehicles.  The server may distribute updates to the model or the updated model to vehicles for providing autonomous navigation.”). 






Regarding claim 7, HAAS and Braunstein as combined teaches the information processing device according to claim 6, wherein the data updater (said or “the server” represented in Braunstein’s fig. 1:160: “Map Database”) registers (via Braunstein’s via said “registering”), when the landmark not registered (and thus is a “new sign”, Braunstein, cited above) in the storage (said fig. 1:160: “Map Database”) is detected from a plurality of the captured images (via Haas’ said “a current image/frame 113” in fig. 1:113: “CAPTURED IMAGES/FRAMES”) for position specification (via Haas’ said fig. 5:516: “UPDATE THE CURRENT POSITION AND CONTEXT”) taken at the same position (resulting in fig. 6:602: “LANDMARK…HAS NOT CHANGED” relative to said “previously captured image/frames 114”) by the second imaging device (said fig. 10:1004 as modified via the combination), registration (via Braunstein’s said “registering”) landmark information (via Braunstein’s said or fig. 8: 820: “LANDMARKS” representing fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) indicating (updated) characteristics of the landmark in the storage (via Braunstein’s said fig. 1:160: “Map Database”). 








Regarding claim 8, HAAS and Braunstein as combined teaches the information processing device according to claim 1, wherein 
the first vehicle (said or “vehicles” in fig. 22:2201 is first relative to 2202) and the second vehicle (via said 101 as modified via the combination) are probe vehicles (as shown by the combination), 
the receiver (said Haas’ fig. 1:113: “CAPTURED IMAGES/FRAMES”) further receives information indicating a direction (or Haas’ “direction travelled data”, cited below, travelling right in fig. 10) in which the second imaging device (via fig. 10:1002 as modified via the combination), provided to the second probe vehicle (via said 101 as modified via the combination), faces (via fig. 10:1002:to the right via Haas:
“[0023] The system 102 also comprises various sensory devices such as one or more global positioning systems (GPS) 124 that generate GPS data 126, one or more distance measuring instruments (DMIs) 128 that generate distance data 130, and one or more inertial measuring units (IMUs) 132 that generate inertial measurement data 134.  GPS data 126 can include, but is not limited to, longitude data, latitude data, elevation data, speed data, direction travelled data, acceleration data, etc. Distance data 130 can include, but is not limited to, distance travelled, calculated velocity and acceleration data, etc. IMU data 134 can include, but is not limited to, acceleration data, direction of travel data, etc. It should be noted that one or more of the components 
(including the imaging system 108 and the frames 113 it generates) shown in FIG. 1 can reside outside of the system 102 and be communicatively coupled to the system 102.  It should also be noted that two or more of the above components (including the imaging system 108 and the frames 113 it generates) can be combined into a single component as well.”), 





 generating, when the direction (via Haas’ said “direction travelled data” to the right) indicated by the information (said “direction travelled data”) received by the receiver (via Hass’ said fig. 1:113: “CAPTURED IMAGES/FRAMES”) is different (given “new measured position data”, Braunstein, cited below, comprising “a relative angle 6212B” as shown in Braustein’s fig. 62:6212B) from a direction (said “a relative angle 6212B”) in which the first imaging device (via Braunstein’s said via fig. 22:122:top is first relative to fig. 22:122:bottom), that takes the captured image for registration (via Braunstein’s via said “registering”), faces (with respect to said Haas’ “direction travelled data” and Braunstein’s said “relative angle 6212B”), [[the]] generated registration landmark information (or “A refined position”, Braunstein, cited below) obtained when the captured image for registration (via Braunstein’s via said “registering”) is taken in the direction (said “a relative angle 6212B”) [[from]] for the registration (via Braunstein’s via said “registering”) landmark information (via Braunstein’s said or fig. 8: 820: “LANDMARKS” representing fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) stored in the storage (via Braunstein’s said fig. 1:160: “Map Database”), and 







second vehicle (said 101 as modified via the combination) at the time (currently) when the captured image (via Haas’ said “a current image/frame 113”) for position specification (via said fig. 5:516: “UPDATE THE CURRENT POSITION”) is taken (in fig. 5:510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITION” via Braunstein:








by vehicles 2201 and 2202, including landmarks (e.g., 2205 and 2206) recognized by vehicles 2201 and 2202.  Data collected by vehicles 2201 and 2202 regarding landmarks may include position data (e.g., location of the landmarks), physical size of the landmarks, distances between two sequentially recognized landmarks along road segment 2200, the distance from vehicle 2201 or 2202 to a landmark (e.g., 2205 or 2206).  Vehicles 2201 and 2202 may both pass landmark 2206, and may measure positions of landmark 2206 and transmit the measured positions to server 2230.  Server 2230 may determine a refined position of a landmark based on the measured position data of the landmarks received from vehicles 2201 and 2202.  For example, the refined position may be an average of the measured position data received from vehicles 2201 and 2202, which both pass and recognize landmark 2206.  The refined position of landmark 2206 may be stored in an autonomous vehicle road navigation model or sparse map 800, along with an identifier (e.g., a type, size, condensed signature) of landmark 2206.  The target position of landmark 2206 may be used by other vehicles later traveling along road segment 2200 to determine their location along a target trajectory associated with road segment 2200, which may be stored in the model or sparse map.  A refined position of a recognized landmark (e.g., one that has been 
included in sparse map 800) may be updated or further refined when server 2230 receives new measured position data from other vehicles relative to the recognized landmark.”

“[0805] FIG. 62 also shows indicators of position of a landmark relative to vehicle 6100.  The indicators of position in FIG. 62 include a distance 6212A and/or a relative angle 6212B between a landmark (e.g., reflector 6202A) and vehicle 6100.  An "indicator of position" may refer to any information that relates to a position.  Thus, an indicator of position of a landmark may include any information related to the position of the landmark.  In the example of FIG. 62, indicators of position of a landmark are determined relative to vehicle 6100.”).
	
	


Regarding claim 9, claim 9 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 9. Accordingly, HAAS teaches an information processing system including an onboard device and an information processing device connected to the onboard device via a network, the information processing system comprising: 


















storage that stores therein, imaging positional information indicating a position at time when a captured image for registration is taken in advance by [[an]] a first imaging device mounted on a first vehicle, identification information on (“on” i.e., in connection with) a landmark set serving as a combination (via said definition of set-“a collection of articles designed for use together”) of a plurality of landmarks displayed in the captured image for registration, and registration landmark information serving as information on each of the landmarks included in the landmark set, in association with one another;  
a detector (fig. 1:106: “OBJECTION DETECTION” corresponding to fig. 5:510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON” to recognize said JOE’s RESTAURANT) that detects the landmark (said “detect… landmarks/monuments”, cited above [0026]) displayed in a captured image (said “a current image/frame 113”) for position specification (said fig. 5:516: “UPDATE THE CURRENT POSITION AND CONTEXT”) taken by [[the]] a second imaging device (or fig.10:1002 relative to fig. 10:1004) mounted on [[the]] a second vehicle (corresponding to said 101);  






an imaging landmark information (from said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) serving as information on (“on” i.e., in connection with) the detected landmark (said “detect…landmarks/monuments” describing said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) from the captured image (said “a current image/frame 113”) for position specification (said 516: “UPDATE THE CURRENT POSITION AND CONTEXT”); [[and]]
a converter that converts, when specifications (i.e., descriptions as shown in figure 3) of the second imaging device (said fig. 10:1002) that takes the captured image (said “a current image/frame 113”, cited above [0028]) for position specification (said 516: “UPDATE THE CURRENT POSITION AND CONTEXT”) are different from specifications of the first imaging device that takes the captured image for registration, the imaging landmark information (from said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) extracted by the extractor (said fig. 5:512: “PERFORM ONE OR MORE COMPARISON PROCESSES”) in accordance with the specifications (i.e., descriptions) of the first imaging device that takes the captured image for registration ; and 





a position specifier that specifies the position indicated by the imaging positional information associated with the identification information on the landmark set including  the registration landmark information similar to the imaging landmark information (from said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) resulting from conversion (via a camera via fig. 10:1002 or 1004) as the position (said fig. 3:318: “LOCATION_A” as predicted in fig. 5:506: “PREDICT…POSITION”) of the second vehicle (said 101) at a time (currently) when the captured image (said “a current image/frame 113”) for position specification (via said fig. 5:516: “UPDATE THE CURRENT POSITION AND CONTEXT”) is taken (at fig. 5:510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITION”).











bold above/below, the claimed:
A.	storage that stores therein, imaging positional information indicating a position at time when a captured image for registration is taken in advance by [[an]] a first imaging device mounted on a first vehicle, identification information on (“on” i.e., in connection with) a landmark set serving as a combination (via said definition of set-“a collection of articles designed for use together”) of a plurality of landmarks displayed in the captured image for registration, and registration landmark information serving as information on each of the landmarks included in the landmark set, in association with one another;  
B.	a second vehicle;
C.	a converter that converts, when specifications (i.e., descriptions) … are different from specifications of the first imaging device that takes the captured image for registration, the imaging landmark information … in accordance with the specifications (i.e., descriptions) of the first imaging device that takes the captured image for registration; and
	D.	a position specifier that specifies the position indicated by the imaging positional information associated with the identification information on the landmark set including  the registration landmark information similar to the imaging landmark information:



Regarding claim 9, claim 9 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 9. Accordingly, HAAS teaches an information processing system including an onboard device and an information processing device connected to the onboard device via a network, the information processing system comprising: 

storage that stores therein, imaging positional information indicating a position at time when a captured image for registration is taken in advance by [[an]] a first imaging device mounted on a first vehicle, identification information on (“on” i.e., in connection with) a landmark set serving as a combination (via said definition of set-“a collection of articles designed for use together”) of a plurality of landmarks displayed in the captured image for registration, and registration landmark information serving as information on each of the landmarks included in the landmark set, in association with one another;  

a detector (fig. 1:106: “OBJECTION DETECTION” corresponding to fig. 5:510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) that detects the landmark (said “detect…landmarks/monuments”, cited above [0026]) displayed in a captured image (said “a current image/frame 113”) for position specification (said fig. 5:516: “UPDATE THE CURRENT POSITION AND CONTEXT”) taken by [[the]] a second imaging device (or fig.10:1002 relative to fig. 10:1004) mounted on [[the]] a second vehicle (corresponding to said 101);  

an extractor (fig. 5:512: “PERFORM ONE OR MORE COMPARISON PROCESSES”) that extracts (or obtains) an imaging landmark information (from said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) serving as information on (“on” i.e., in connection with) the detected landmark (said “detect…landmarks/monuments” describing said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) from the captured image (said “a current image/frame 113”) for position specification (said 516: “UPDATE THE CURRENT POSITION AND CONTEXT”); [[and]]

a converter that converts, when specifications (i.e., descriptions as shown in figure 3) of the second imaging device (said fig. 10:1002) that takes the captured image (said “a current image/frame 113”, cited above [0028]) for position specification (said 516: “UPDATE THE CURRENT POSITION AND CONTEXT”) are different from specifications of the first imaging device that takes the captured image for registration, the imaging landmark information (from said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) extracted by the extractor (said fig. 5:512: “PERFORM ONE OR MORE COMPARISON PROCESSES”) in accordance with the specifications (i.e., descriptions) of the first imaging device that takes the captured image for registration ; and 

a position specifier that specifies the position indicated by the imaging positional information associated with the identification information on the landmark set including  the registration landmark information similar to the imaging landmark information (from said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) resulting from conversion as the position (said fig. 3:318: “LOCATION_A” as predicted in fig. 5:506: “PREDICT…POSITION”) of the second vehicle (said 101) at a time (currently) when the captured image (said “a current image/frame 113”) for position specification (via said fig. 5:516: “UPDATE THE CURRENT POSITION AND CONTEXT”) is taken (at fig. 5:510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITION”).


A.	storage (via said fig. 1:160: “Map Database”) that stores therein, imaging positional information indicating a position at time when a captured image for registration (via said “registering”) is taken in advance by [[an]] a first imaging device (fig. 22:122:top) mounted on a first vehicle (said fig. 22:2201:top), identification information (said via fig. 27: “IDENTIFY A LANDMARK”) on (“on” i.e., in connection with) a landmark set (said “landmark set”) serving as a combination (via said definition of set-“a collection of articles designed for use together”) of a plurality of landmarks displayed in the captured image (via any one image from any one of fig. 22:122) for registration (said “registering”), and registration (via said “registering”) landmark information (said or fig. 8: 820: “LANDMARKS” representing fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) serving as information on each of the landmarks included in the landmark set (said “landmark set”), in association with one another;  
B.	a second vehicle (said fig. 22:2202);
C.	a converter (said transform distance ratio) that converts, when specifications (i.e., descriptions comprised by said “speed”) … are different (resulting in said speed “match”) from specifications (comprised by said “speed”) of the first imaging device (said fig. 22:122:top) that (previously) takes the captured image for registration (said “registering”), the imaging landmark information … in accordance with the specifications (i.e., descriptions comprised by said “speed…based on…image analysis”) of the first imaging device (said fig. 22:122:top) that (previously) takes the captured image for registration (said “registering”); and
resulting from conversion (said transform distance ratio factor and camera and said “digitizing”).
	Thus said one of ordinary skill in the art of camera, vehicle computers can modify Haas’s teachings as shown in the rejection of claim 1 and recognize that the modification is predictable or looked forward to for the same reasons as in the rejection of claim 1.
Additionally, said one of ordinary skill in the art of sensors as indicated in said Haas’ “velocity sensing” with “corrections” to “distance (position) s”, velocity v, and acceleration a”  would of reasonably referred to Braunstein’s teachings of speed correction of fig. 70 to calibrate the speed sensor and modify as shown above and recognize that the combination is predictable, since said “the goal of a fully autonomous vehicle…is on the horizon” (Braunstein, cited, above), or looked forward to as shown above regarding speed correction by converting said distance “d”.


Suggestions
Applicant’s disclosure states, emphasis added or re-enforced:
“[0048] The imaging positional information is the latitude and the longitude indicating the position of the tram 1 obtained when the captured image for registration is taken in advance by the imaging device 11 mounted on the tram 1 that collects the information for registration.  The imaging positional information indicates the position of the tram 1 with accuracy higher than that of the GPS positional information measured using the GPS receiver 16 in usual operation.  The tram 1 used only for collecting the information for registration, for example, may include the GPS receiver 16 that is more accurate than the one mounted on the tram 1 used for usual operation to measure the GPS positional information with high accuracy.  Alternatively, the landmark DB 201 may register, as the imaging positional information, the latitude and the longitude calculated statistically with higher accuracy from the results of measuring the GPS positional information a plurality of times on the same course of the dedicated lane EL.  The imaging positional information according to the present embodiment indicates the position of the tram 1 obtained when the captured image for registration is taken.  The imaging positional information, however, is not necessarily actually derived from the GPS positional information measured by the GPS receiver 16 or the like mounted on the tram 1.  The imaging positional information may be derived by measuring, by a surveyor and other persons, the position where the tram 1 is assumed to be present when the captured image for registration is taken by the imaging device 11 mounted on the tram 1, for example.”

Thus, a “more accurate” “GPS receiver” or a “calculated” “a plurality of times” “latitude and the longitude” “when the captured image for registration is taken in advance by the imaging device 11 mounted on the tram 1” is not apparent in claim 1. Thus, claim 1 can be “more accurate” “when the captured image for registration is taken in advance by the imaging device 11 mounted on the tram 1” by using a “more accurate” “GPS receiver” than the “one” on the claimed “second vehicle” or by making repeated (i.e. “a plurality of times”) GPS calculations. Thus a lack of making GPS “more accurate” is a sign of obviousness in light of applicant’s disclosure.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Claim(s) 1 and 9 is/are NOT rejected under 35 U.S.C. 102(a)(2) as being anticipated by said BRAUNSTEIN et al. (US Patent App. Pub. No.: US 2017/0008521 A1) at this time but can reasonably be applied under 35 USC 102 in the future.
Regarding claim 1 (including claim 9), Braunstein discloses claim 1 of an information processing device comprising:














a first imaging device (via fig. 22:122:top is first relative to fig. 22:122:bottom) mounted on a first vehicle (or “vehicles” in fig. 22:2201 is first relative to 2202), identification information (via “in the described sparse data maps, landmarks may be identified” ,cited below [0368]) on (“on” i.e., in connection with) a landmark set (or “set of landmarks”, cited below [0876]) serving as a combination of a plurality of landmarks (via “The image…may include…landmarks 2205 and 2206” as shown in fig. 22) displayed in the captured image (said via “calibrated cameras”) for registration (said or “registering”), and registration landmark information (or fig. 8: 820: “LANDMARKS” representing fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) and serving as information on each of the landmarks included in the landmark set (said or “set of landmarks”), in association with one another (via said “Map Database” or “sparse data maps”);







a second imaging device (said fig. 22:bottom:122) mounted on [[the]] a second vehicle (said fig. 22:2202 that is 2nd relative to fig. 22:2201) from an onboard device (said fig. 22:bottom:122) mounted on the second vehicle (said fig. 22:2202);  
a detector that detects [[the]] a landmark (fig. 22:2205: “JOE RESTAURANT” and fig. 22:2206: “YIELD”) displayed in the captured image (via said fig. 22:bottom:122) for position specification (via fig. 22: distance “d”);  
an extractor (fig. 22:2230) that extracts (or obtains via zig-zag transmission as shown in fig. 22) an imaging landmark information serving as information on (“on” i.e., in connection with) the detected landmark (fig. 22:2205: “JOE RESTAURANT” and fig. 22:2206: “YIELD”) from the captured image (via said fig. 22:bottom:122) for position specification (said via fig. 22: distance “d”); [[and]]









a converter (or a “correction factor” or “a calibration factor” via fig. 70:7010: “CORRECTION FACTOR”) that converts (or “transform” or “convert”) when specifications (comprised by “speed” or “speed…based on…image analysis”)…are different (and thus perform “match the speed”) from specifications (comprised by “speed” or “speed…based on…image analysis”) of the first imaging device (via fig. 22:122:top is first relative to fig. 22:122:bottom) that takes the captured image for registration, … in accordance with the specifications (said comprised by “speed” or “speed…based on…image analysis”) of the first imaging device (via fig. 22:122:top is first relative to fig. 22:122:bottom) that takes the captured image for registration (via said “registering”); and













resulting from (digitized) conversion (via said or a “correction factor” or “a calibration factor” via fig. 70:7010: “CORRECTION FACTOR” “used to transform” said “distance d” or via “digitizing” used to “convert” resulting in said “digital signal”) as the position (as shown by fig. 22:2202) of the second vehicle (said fig. 22:2202 that is 2nd relative to fig. 22:2201) at a time (as shown by fig. 22:2202) when the captured image (said via said fig. 22:bottom:122) for position specification (said via fig. 22: distance “d”) is taken (via:
“[0269] Processing unit 110 may comprise various types of devices.  For example, processing unit 110 may include various devices, such as a controller, an image preprocessor, a central processing unit (CPU), support circuits, digital signal 
processors, integrated circuits, memory, or any other types of devices for image processing and analysis.  The image preprocessor may include a video processor for capturing, digitizing and processing the imagery from the image sensors.  The CPU may comprise any number of microcontrollers or microprocessors.  The support circuits may be any number of circuits generally well known in the art, including cache, power supply, clock and input-output circuits.  The memory may store software that, when executed by the processor, controls the operation of the system.  The memory may include databases and image processing software.  The memory may comprise any number of random access memories, read only memories, flash memories, disk drives, optical storage, tape storage, removable storage and other types of storage.  In one instance, the memory may be separate from the processing unit 110.  In another instance, the memory may be integrated into the processing unit 110.”


digitize
verb (used with object), dig·i·tized, dig·i·tiz·ing.Computers.
1	to convert (data) to digital form for use in a computer.
2	to convert (analogous physical measurements) todigital [sic] form.


“[0331] In one embodiment, velocity and acceleration module 406 may store software configured to analyze data received from one or more computing and electromechanical devices in vehicle 200 that are configured to cause a change in velocity and/or acceleration of vehicle 200.  For example, processing unit 110 may execute instructions associated with velocity and acceleration module 406 to calculate a target speed for vehicle 200 based on data derived from execution of monocular image analysis module 402 and/or stereo image analysis module 404.  Such data may include, for example, a target position, velocity, and/or acceleration, the position and/or speed of vehicle 200 relative to a nearby vehicle, pedestrian, or road object, position information for vehicle 200 relative to lane markings of the road, and the like.  In addition, processing unit 110 may calculate a target speed for vehicle 200 based on sensory input (e.g., information from radar) and input from other systems of vehicle 200, such as throttling system 220, braking system 230, and/or steering system 240 of vehicle 200.  Based on the calculated target speed, processing unit 110 may transmit electronic signals to throttling system 220, braking system 230, and/or steering system 240 of vehicle 200 to trigger a change in velocity and/or acceleration by, for example, physically depressing the brake or easing up off the accelerator of vehicle 200.”

wherein “speed” is defined:
BRITISH DICTIONARY DEFINITIONS FOR SPEED
speed
noun
1	the act or quality of acting or moving fast; rapidity
2	the rate at which something moves, is done, or acts
3	physics a scalar measure of the rate of movement of a body expressed either as 
the distance travelled divided by the time taken (average speed) or the rate of change of position with respect to time at a particular point (instantaneous speed). It is measured in metres per second, miles per hour, etc;












or data transfer rates.  As discussed below in further detail, a vehicle (which may be an autonomous vehicle) may use the sparse map to navigate one or more roads.  For example, in some embodiments, the sparse map may include data related to a road and potentially landmarks along the road that may be sufficient for vehicle navigation, but which also exhibit small data footprints.  For example, the sparse data maps described in detail below may require significantly less storage space and data transfer bandwidth as compared with digital maps including detailed map information, such as image data collected along a road.  For example, rather than storing detailed representations of a road segment, the sparse data map may store three dimensional polynomial representations of preferred vehicle paths along a road. These paths may require very little data storage space.  Further, in the described sparse data maps, landmarks may be identified and included in the sparse map road model to aid in navigation.  These landmarks may be located at any spacing suitable for enabling vehicle navigation, but in some cases, such landmarks need not be identified and included in the model at high densities and short spacings.  Rather, in some cases, navigation may be possible based on landmarks that are spaced apart by at least 50 meters, at least 100 meters, at least 500 meters, at least 1 kilometer, or at least 2 kilometers.  As will be discussed in more detail in other sections, the sparse map may be generated based on data collected or measured by vehicles equipped with various sensors and devices, such as image capture devices, Global Positioning System sensors, motion sensors, etc., as the vehicles travel along roadways.  In some cases, the sparse map may be generated based on data collected during multiple drives of one or more vehicles along a particular roadway.”;

“[0497] In some embodiments, generic visual features may be used as landmarks for the purpose of registering the position and orientation of a moving 
vehicle, in one drive (localization phase), relative to a map generated by vehicles traversing the same stretch of road in previous drives (mapping phase).  These vehicles may be equipped with calibrated cameras imaging the vehicle surroundings and GPS receivers.  The vehicles may communicate with a central server (e.g., server 1230) that maintains an up-to-date map including these visual landmarks connected to other significant geometric and semantic information (e.g. lane structure, type and position of road signs, type and position of road marks, shape of nearby drivable ground area delineated by the position of physical obstacles, shape of previously driven vehicle path when controlled by human driver, etc.).  The total amount of data that may be communicated between the central server and vehicles per length of road is small, both in the mapping and localization phases.”;





The image of the environment may include an image of signs or landmarks 2205 and 2206.  In some embodiments, at least one identifier associated with landmarks 2205 and 2206 may be determined by vehicles 2201 and 2202, and the identifier may be transmitted to server 2230 from the vehicles.  In some embodiments, at least one identifier associated with landmarks 2205 and 2206 may be determined by server 2230 based on images of the landmarks 2205 and 2206 captured by cameras 122 and transmitted to server 2230.”;

“[0532] The at least one identifier associated with the landmark (e.g., landmark 2205 or 2206) may include a position of the landmark.  The position may be determined based on the signals provided by various sensors or devices installed on vehicles 2201 and 2202 (e.g., GPS signals, vehicle motion signals).  The identifier may include a shape of the landmark.  For example, the identifier may include data indicating a rectangular shape of landmark 2205 or a triangular shape of landmark 2206.  The identifier may include a size of the landmark.  For example, the identifier may include data indicating a width and/or height of the rectangular sign 2205 and/or the triangular sign 2206. The identifier may include a distance of the landmark relative to another 
landmark.  For example, the identifier associated with landmark 2206 may include a distance d from landmark 2206 to landmark 2205.  The distance d is shown as a distance between landmarks 2205 and 2206 along road segment 2200. Other distances may also be used, such as the direct distance between landmarks 2205 and 2206 crossing the road segment 2200.  In some embodiments, the distance may refer to a distance from the recognized landmark (e.g., 2206) to a previously recognized landmark (e.g., a landmark that is recognized at least 50 meters, 100 meters, 500 meters, 1 kilometer, 2 kilometers away back along road segment 2200).
[0533] In some embodiments, the identifier may be determined based on the 
landmark being identified as one of a plurality of landmark types.  In other words, the identifier may be the type of the landmark.  The landmark types include a traffic sign (e.g., a speed limit sign), a post (e.g., a lamppost), a directional indicator (e.g., a high way exit sign with an arrow indicating a direction), a business sign (e.g., a rectangular sign such as sign 2205), a reflector (e.g., a reflective mirror at a curve for safety purposes), a distance marker, etc. Each type may be associated with a unique tag (e.g., a numerical value, a text value, etc.), which requires little data storage (e.g., 4 bytes, 8 bytes, etc.).  When a landmark is recognized as a specific, stored type, the tag corresponding to the type of the landmark may be stored, along with other features of the landmark (e.g., size, shape, location, etc.).”;









identify at least two recognized landmarks present in the images.  The two recognized landmarks need not be present in a single image from among the plurality of images.  In fact, in many cases, the two recognized landmarks identified in the plurality of images will not appear in the same images.  Rather, a first recognized landmark may be identified in a first image received from an image capture device.  At a later time, and perhaps many image frames later (e.g., 10 s, 100 s, or 1000 s of image frames later, or more), a second recognized landmark may be identified in another of the plurality of images received from the image capture device.  The first recognized landmark may be 
used to determine a first location S1 of the vehicle along a target trajectory at time T1, and the second recognized landmark may be used to determine a second location S2 of the vehicle along the target trajectory at time T2.  Using information such as a measured distance between S1 and S2 and knowing a time difference between T1 and T2 may enable the processor unit of the vehicle to determine a speed over which the distance between S1 and S2 was covered. This speed can be compared to an integrated velocity obtained based on an output of the vehicle's speed sensor.  In some embodiments, this comparison may yield a correction factor needed to adjust/calibrate the vehicle's speed sensor to match the speed determined based on the S1 to S2 speed calculation.”;

“[0875] At step 7010, processing unit 110 may determine a correction factor for the at least one sensor based on a comparison of the value indicative of the distance between the at least two recognized landmarks and the measured distance between the at least two landmarks.  The correctional factor may be, for example, a ratio of the value indicative of the distance between the at least to recognized landmarks and the measured distance between the at least two landmarks.  In some embodiments, the correction factor may be referred to as a calibration factor and may represent a value that may be used to transform the measured distance value based on the vehicle's sensors into the calculated/predetermined distance value.”; and

“[0876] In an optional step, processing unit 110 may determine a composite 
correction factor based on a plurality of determined correction factors.  Correction factors of the plurality of determined correction factors may be determined based on different set of landmarks.  In some embodiments, the composite correction factor is determined by averaging the plurality of determined correction factors or by finding a mean of the plurality of determined correction factors.” ).





CHIU et al. (US Patent App. Pub. No.: US 2020/0300637 A1) is pertinent as teaching “a leader platform” and “A follower platform”, corresponding the claimed first and second vehicles, and a “landmark…transform” based on fig. 1:122: “LANDMARK MATCHING MODULE”), corresponding to the claimed “converter”, and “GPS-denied…navigation”, corresponding to applicant disclosed (via said [0048]) accuracy of GPS, via:
“Abstract:
During GPS-denied/restricted navigation, images proximate a platform device are captured using a camera, and corresponding motion measurements of the platform device are captured using an IMU device.  Features of a current frame of the images captured are extracted.  Extracted features are matched and feature information between consecutive frames is tracked.  The extracted features are compared to previously stored, geo-referenced visual features from a plurality of platform devices.  If one of the extracted features does not match a geo-referenced visual feature, a pose is determined for the platform device using IMU measurements propagated from a previous pose and relative motion information between consecutive frames, which is determined using the tracked feature information.  If at least one of the extracted features matches a geo-referenced visual feature, a pose is determined for the platform device using location information associated with the matched, geo-referenced visual 
feature and relative motion information between consecutive frames.”; 

“[0060] Each observation of the pre-mapped visual landmark returned from the landmark matching module 122 represents a correspondence between a new 2D feature from a current video frame and a pre-mapped 2D-3D landmark in the pre-built map.  The navigation state for a given time is defined as x=.PI., v, b (FIG. 4).  Each state, x, represents three blocks: pose block, .PI., includes 3d translation, t (body in global) and 3d rotation, R, (global to body), velocity block, v, represents 3d velocity, and b denotes sensor-specific bias.  To simplify the notation, it can be assumed that all sensors have the same center, which is the origin of the body coordinate system.  Since 3D estimates of pre-mapped landmarks are already fully optimized, the uncertainty of the landmarks is converged and small.  The estimated 3D location of a pre-mapped 
landmark is considered as a fixed quantity (3D point) with the estimated uncertainty from the map in the global coordinate system.  This fixed 3D point, q, is transformed to the body coordinate system as m=[m.sub.1 m.sub.2 m3.sub.3].sup.T, based on rotation, R.sub.j, and translation, t.sub.j, in state, X.sub.j, to generate a unary factor (orange factor in FIG. 4) with the following measurement model according to equations two (2) and three (3), which follow:…”; and



a leader platform 
with a high-quality IMU, continuously builds and shares an optimized map and a dynamic landmark database during navigation.  A follower platform with a low-quality MEMs IMU is able to get comparable GPS-denied navigation accuracy as the leader vehicle by receiving 2D-3D visual landmarks in real time from the leader platform.  The 2D-3D visual landmarks from the leader platform provide high-quality absolute measurements to "re-set" the follower platform in the spatial coordinate through feature associations across images captured from the leader and the follower respectively.” 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS ROSARIO/Examiner, Art Unit 2667                                                                                                                                                                                                        
/ANDREW M MOYER/Primary Examiner, Art Unit 2663